July 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      GREEN DIESEL, LLC AND FUEL STREAMERS, INC, Appellants

NO. 14-13-00017-CV                          V.

                           VICNRG, LLC, Appellee
                     ________________________________

       This cause, an appeal from the orders in favor of appellee, VicNRG, LLC,
signed September 4, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the orders. We order the orders of the
court below AFFIRMED.

       We order appellants, Green Diesel, LLC and Fuel Streamers, Inc, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.